Citation Nr: 1814666	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 195 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 6, 2013, for the award of a total disability rating based on individual unemployability due to service-connected conditions (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1988. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2013 rating decision granted the Veteran's claim for a TDIU effective August 6, 2013. 

In October 2017, the Veteran testified before the undersigned Veteran's Law Judge at a Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

In October 1993, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Disabled American Veterans (DAV) as the Veteran's power of attorney (POA).  In February 2005, the Veteran again submitted a VA Form 21-22 designating DAV as his POA.  In August 2011, the Veteran submitted another VA Form 21-22 appointing SDVA as his POA.  In addition, the Veteran resubmitted his prior February 2005 VA Form 21-22 designating DAV as his POA.  In June 2013, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) designating John F. Cameron, Esq. as his POA.  However, the VA Form 21-22a was rescinded in March 2014.  The Veteran has not submitted any further representative documentation.  Therefore, in light of the absence of a current VA Form 21-22 or 21-22a appointing a representative, the Board considers the Veteran to be unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159.

The Board notes that while the Veteran has been awarded a TDIU effective August 6, 2013 due to all of his service-connected disabilities, he alleges that his service-connected conditions prevented him from working far earlier.  However, the Board also notes that the Veteran's award was made effective August 6, 2013 as such was the date that the Veteran met the schedular criteria for a TDIU as well as the date upon which the RO determined that the Veteran's service-connected conditions in combination made him unemployable.  However, as the Veteran has alleged that his service-connected conditions made him unemployable prior to August 6, 2013, and as he submitted a June 2011 private opinion, where the examiner opined that he would not be able to return to his prior job, the RO should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the Veteran's claim for a TDIU prior to August 6, 2013.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




